2020 IL App (1st) 190782
                                                 No. 1-19-0782
                                          Opinion filed June 16, 2020
                                                                                    SECOND DIVISION
      ______________________________________________________________________________

                                                      IN THE
                                    APPELLATE COURT OF ILLINOIS
                                              FIRST DISTRICT
      ______________________________________________________________________________
      VICTORIA KIRK, KARISSA ROTHKOPF, and RILEY                     )
      JOHNSON,                                                       )      Appeal from the
                                                                     )      Circuit Court of
                             Plaintiffs-Appellants,                  )      Cook County
                                                                     )
          v.                                                         )      No. 09 CH 3226
                                                                     )
      DAMON T. ARNOLD, M.D., in His Official Capacity as             )      The Honorable
      State Registrar of Vital Records,                              )      Peter Flynn,
                                                                     )      Judge Presiding.
                             Defendant-Appellee.                     )



                 PRESIDING JUSTICE FITZGERALD SMITH delivered the judgment of the court,
      with opinion.
                 Justices Pucinski and Coghlan concurred in the judgment and opinion.

                                                 OPINION

¶1        The plaintiffs, Victoria Kirk, Karissa Rothkopf, and Riley Johnson, appeal from the trial

     court’s denial of their request for attorney fees under section 5(c) of the Illinois Civil Rights Act

     of 2003 (740 ILCS 23/5(c) (West 2008)). The trial court denied the plaintiffs’ request for fees on

     the basis that they had received pro bono representation in the case from the Roger Baldwin

     Foundation of ACLU, Inc., and the law firm of Jenner & Block LLP, and therefore they had not

     incurred any attorney fees. We reverse this order of the trial court and remand the case for entry
     No. 1-19-0782

     of an order awarding attorney fees to the plaintiffs.

¶2                                            I. BACKGROUND

¶3        Prior to its amendment in 2017, section 17(1)(d) of the Vital Records Act provided a means

     by which the State Registrar of Vital Records (State Registrar) would issue a new birth certificate

     for a person upon receipt of “[a]n affidavit by a physician that he has performed an operation on a

     person, and that by reason of the operation the sex designation on such person’s birth record should

     be changed.” 410 ILCS 535/17(1)(d) (West 2008). The plaintiffs are three individuals who

     submitted affidavits to the State Registrar seeking the issuance of new birth certificates changing

     their respective gender designations. The State Registrar denied each plaintiff’s request based on

     certain policies or practices interpreting and implementing section 17(1)(d). With respect to

     plaintiffs Kirk and Rothkopf, the State Registrar’s denial was based on the fact that the physician

     who performed their operations and thus provided their affidavits was not licensed in the United

     States (although that physician was licensed in the country where the operations were performed).

     With respect to plaintiff Johnson, the State Registrar’s denial was based on the extent of the

     operations that Johnson had undergone.

¶4        The plaintiffs then filed this lawsuit against the State Registrar. They alleged that the policies

     and practices of the State Registrar that resulted in the denial of their applications for new birth

     certificates violated their rights to equal protection, due process, and privacy under the Illinois

     Constitution. Ill. Const. 1970, art. I, §§ 2, 6, 12. After the plaintiffs filed this lawsuit, the State

     Registrar issued each of them a new birth certificate and announced that it had terminated the

     practices that the plaintiffs challenged as unconstitutional. The trial court therefore dismissed the

     plaintiffs’ lawsuit as moot because they had obtained all the relief they sought.

¶5        Following this dismissal, the plaintiffs, who had been represented in the lawsuit by attorneys


                                                      -2-
     No. 1-19-0782

     from the Baldwin Foundation and Jenner & Block, filed a petition for attorney fees, costs, and

     litigation expenses pursuant to section 5(c)(2) the Illinois Civil Rights Act. 740 ILCS 23/5(c)(2)

     (West 2008). That statute authorizes the awarding of such fees, costs, and expenses to a plaintiff

     who is a “prevailing party” in any action brought to enforce a right arising under the Illinois

     Constitution. Id. The statute defines “prevailing party” to include any party “whose pursuit of a

     non-frivolous claim was a catalyst for a unilateral change in position by the opposing party relative

     to the relief sought.” Id. § 5(d)(3). The plaintiffs contended that they qualified as prevailing parties

     under this definition, because their lawsuit catalyzed the State Registrar to grant the relief they

     requested and to change the practices that the plaintiffs challenged as unconstitutional. Also, the

     petition indicated that Jenner & Block intended to contribute any fees awarded for services

     attributable to its attorneys’ time to the Baldwin Foundation.

¶6        In response to the plaintiffs’ petition, the State Registrar did not dispute that section 5(c)(2)

     of the Illinois Civil Rights Act applied to the case or that the plaintiffs qualified as “prevailing

     parties” under that statute. Instead, the State Registrar contended that the plaintiffs were barred by

     principles of sovereign immunity from assessing fees and costs against the State Registrar. It

     alternatively argued that the amount of fees and costs the plaintiffs sought was excessive and

     should be reduced.

¶7        At the hearing on the plaintiffs’ petition, the trial court questioned whether it was appropriate

     for Jenner & Block to seek and be awarded attorney fees when it had agreed to represent the

     plaintiffs pro bono and declared that any fees it received would be donated to the Baldwin

     Foundation. The trial court offered the parties the opportunity to file supplemental briefs

     addressing that issue. The plaintiffs submitted a supplemental memorandum, but the State

     Registrar did not.



                                                      -3-
       No. 1-19-0782

¶8          The trial court issued a written order allowing recovery of $6168 in costs and expenses but

       denying the plaintiffs any attorney fees. Initially, the trial court found that the plaintiffs’ fee-

       petition claim was not barred by principles of sovereign immunity. Next, it determined that some

       of the attorney fees sought by the plaintiffs were excessive. It specifically reduced the 49.5 hours

       sought for preparing the fee-petition itself by 20% at an allowed hourly rate of $374.72. It also

       stated that, “[i]f there was to be any fee award here” in light of the fact that the plaintiffs were

       represented pro bono, “it should be reduced by 50% across the board, after giving effect to the

       other adjustments noted previously in this Memorandum Order.” 1 However, the order did not set

       forth any specific number of hours or dollar amount of fees provisionally allowed.

¶9          Instead, the trial court’s order determined that no fee award was proper for two reasons. First,

       it concluded after surveying case law that the tendency among courts was to disallow statutory

       attorney fees “in a case in which no such fees are actually incurred.” It therefore reasoned that,

       because the plaintiffs’ attorneys represented them pro bono, the plaintiffs “cannot recover fees

       they did not incur.” It determined that allowing fees in this case would be a windfall to the

       plaintiffs. Second, it reasoned that, because Jenner & Block had stated its intent to donate any fee

       it received to the Baldwin Foundation, the plaintiffs were not actually seeking attorney fees but

       rather to “charge the taxpayers for a gift, in the amount of the legal fees plaintiffs did not incur, to

       recipients plaintiffs’ counsel will select.” (Emphasis in original.) The plaintiffs filed a timely notice

       of appeal of this order of the trial court.

¶ 10                                                 II. ANALYSIS




               1
                 It is evident that page 5 of the trial court’s 9-page order was not included on the record on appeal.
       It appears that the discussion on page 5 involved the excessiveness of the fees claimed, but we cannot tell
       if page 5 included any of the “other adjustments” that the trial court referenced later in the order. The
       omission of page 5 does not affect our resolution of the issues on appeal.

                                                            -4-
       No. 1-19-0782

¶ 11        The plaintiffs argue on appeal that the trial court erred in denying their request for attorney

       fees. They argue that, under the plain language of section 5(c) of the Illinois Civil Rights Act, fee-

       shifting is mandatory and the statute includes no exception allowing a trial court to deny fees based

       on the fact that the plaintiffs’ attorneys represented them pro bono. 740 ILCS 23/5(c) (West 2008).

       They further argue that the legislative history of the statute demonstrates that fee-shifting is

       appropriate in this circumstance. This court also allowed the Association of Pro Bono Counsel and

       the Chicago Bar Foundation to file amicus curiae briefs in support of the propriety of allowing

       statutory fee-shifting in cases where an attorney provides pro bono representation. The State

       Registrar filed an appellee brief, but it stated only that it took no position on the issue being

       appealed. Despite the State Registrar’s stance, the trial court’s order sufficiently sets forth the legal

       reasoning for its decision, which greatly facilitates our review.

¶ 12        Generally, a trial court has broad discretionary powers in awarding attorney fees. In re Estate

       of Callahan, 144 Ill. 2d 32, 43-44 (1991). However, where the question on appeal is whether the

       trial court properly applied the law when it denied a request for attorney fees, this presents a

       question of law that we review de novo. Mirar Development, Inc. v. Kroner, 308 Ill. App. 3d 483,

       485 (1999).

¶ 13        Our review of the trial court’s denial of attorney fees begins with an interpretation of the

       statute that provides the basis for fee-shifting in this case. Palm v. 2800 Lake Shore Drive

       Condominium Ass’n, 2013 IL 110505, ¶ 47. The fundamental principle of statutory interpretation

       is to ascertain and give effect to the legislature’s intent. Illinois Department of Financial &

       Professional Regulation v. Rodriguez, 2012 IL 113706, ¶ 13. The statutory language, given its

       plain and ordinary meaning, is the best indication of that legislative intent. Palm, 2013 IL 110505,

       ¶ 48. Where statutory language is clear and unambiguous, a court may not depart from the statute’s



                                                         -5-
       No. 1-19-0782

       plain language and meaning by reading into it exceptions, limitations, or conditions that the

       legislature did not express. Citizens Organizing Project v. Department of Natural Resources, 189

       Ill. 2d 593, 599 (2000).

¶ 14        The Illinois Civil Rights Act prohibits any unit of state, county, or local government in Illinois

       from excluding a person from participation in, denying a person the benefits of, or subjecting a

       person to discrimination under any program or activity on the grounds of that person’s race, color,

       national origin, or gender. 740 ILCS 23/5(a)(1) (West 2008). It also prohibits the utilization of

       criteria or methods of administration that have the effect of subjecting individuals to discrimination

       because of their race, color, national origin, or gender. Id. § 5(a)(2). It provides that any party

       aggrieved by such conduct may bring a civil lawsuit in a federal district court (as a supplemental

       claim to a federal claim) or in state circuit court against the offending unit of government. Id.

       § 5(b).

¶ 15        The provision at issue in this case is its fee-shifting provision, which provides as follows:

                      “Upon motion, a court shall award reasonable attorneys’ fees and costs, including

                 expert witness fees and other litigation expenses, to a plaintiff who is a prevailing party in

                 any action brought:

                         (1) pursuant to subsection (b); or

                         (2) to enforce a right arising under the Illinois Constitution.

                      In awarding reasonable attorneys’ fees, the court shall consider the degree to which

                 the relief obtained relates to the relief sought.” Id. § 5(c).

       Fees were sought in this case pursuant to section 5(c)(2). This court has interpreted section 5(c)(2)

       as allowing for fee-shifting only in cases where the right arising under the Illinois Constitution

       involves a claim of discrimination based on race, color, national origin, or gender. Johnson v.


                                                           -6-
       No. 1-19-0782

       Municipal Employees’, Officers’ & Officials’ Annuity & Benefit Fund, 2018 IL App (1st) 170732,

       ¶¶ 13-23. Neither the State Registrar nor the trial court disputed the plaintiffs’ assertion that their

       claims under the Illinois Constitution were claims to which section 5(c)(2) of the Illinois Civil

       Rights Act applies, and we accept that they are. Also, both the State Registrar and the trial court

       accepted that the plaintiffs qualified as a “prevailing party,” which the statute defines as including

       any party “whose pursuit of a non-frivolous claim was a catalyst for a unilateral change in position

       by the opposing party relative to the relief sought.” 740 ILCS 23/5(d)(3) (West 2008). As this

       lawsuit by the plaintiffs does appear to have been a catalyst for a change in position by the State

       Registrar relative to the policies interpreting the Vital Records Act that the plaintiffs claimed were

       unconstitutional discrimination on the basis of gender, we also accept that the plaintiffs constitute

       a “prevailing party” for purposes of section 5(c).

¶ 16        The plaintiffs’ principal argument on appeal is that the use of the word “shall” in section 5(c)

       indicates a legislative intent that fee-shifting under that statute is mandatory. We agree. Section

       5(c) provides that “a court shall award reasonable attorneys’ fees *** to a plaintiff who is a

       prevailing party.” (Emphasis added.) Id. § 5(c). When the word “shall” is used in a fee-shifting

       statute, courts interpret it to mean that an award of fees is mandatory unless some further

       qualification is included in the statute. Citizens Organizing Project, 189 Ill. 2d at 598 (collecting

       cases); Goldberg v. Astor Plaza Condominium Ass’n, 2012 IL App (1st) 110620, ¶¶ 36-40; Berlak

       v. Villa Scalabrini Home for the Aged, Inc., 284 Ill. App. 3d 231, 235 (1996).

¶ 17        For example, in Citizens Organizing Project, 189 Ill. 2d at 598, the supreme court interpreted

       section 10-55(c) of the Illinois Administrative Procedure Act (5 ILCS 100/10-55(c) (West 1998)),

       which provided that “the court shall award the party bringing the action the reasonable expenses

       of the litigation, including reasonable attorney’s fees,” to require the awarding of fees. In



                                                        -7-
       No. 1-19-0782

       Goldberg, 2012 IL App (1st) 110620, ¶ 40, this court held that fee shifting was mandatory under

       section 19(b) of the Condominium Property Act (765 ILCS 605/19(b) (West 2006)), which

       provided that prevailing parties “shall” be entitled to recover reasonable attorney’s fees.

¶ 18        Here, the use of the word “shall” in section 5(c) of the Illinois Civil Rights Act indicates a

       legislative intent that an award of fees is mandatory under that statute also. 740 ILCS 23/5(c) (West

       2008). Nothing in the language or context of the statute indicates that the legislature intended

       anything other than that a circuit court is required to award reasonable attorney fees to a plaintiff

       who qualifies as a prevailing party under the Illinois Civil Rights Act. Any other interpretation

       would disregard the plain and unambiguous meaning of the statutory language.

¶ 19        The plaintiffs next argue that, given that fee-shifting is mandatory under the statute, the trial

       court erred by determining that the “plaintiffs cannot recover fees they did not incur” due to their

       attorneys’ agreement to represent them pro bono. They argue that the trial court improperly

       departed from the plain language of the statute by adding the condition that attorney fees must be

       “incurred” to be recoverable, when no such requirement was expressed by the legislature.

¶ 20        As noted above, the statute requires the court to award “reasonable attorneys’ fees” to a

       plaintiff who is a prevailing party. Id. When used in fee-shifting statutes, this phrase has generally

       been interpreted to require use of the prevailing market rate in calculating a fee award. Kroot v.

       Chan, 2019 IL App (1st) 181392, ¶ 11 (citing Palm, 2013 IL 110505, ¶ 51). It is well established

       that the fee that an attorney agrees to charge a client does not control or limit what a trial court

       may award as a “reasonable attorney fee” under a fee-shifting statute. See, e.g., Palm, 2013 IL

       110515, ¶ 51; Keller v. State Farm Insurance Co., 180 Ill. App. 3d 539, 557 (1989). Absent some

       further qualifying language in the statute, “reasonable attorney fees” are not limited to those

       actually incurred or paid by the prevailing party. Palm, 2013 IL 110505, ¶ 51; Kroot, 2019 IL App



                                                       -8-
       No. 1-19-0782

       (1st) 181392, ¶ 11. Where the legislature has intended to limit an award of reasonable attorney

       fees to those actually incurred by the prevailing party, it has used additional language specifically

       providing for this. For example, in Kroot, 2019 IL App (1st) 181392, ¶¶ 11-13, this court held that

       section 55 of the Residential Real Property Disclosure Act (765 ILCS 77/11 (West 2012)), which

       provides that the court “may award reasonable attorney fees incurred by the prevailing party,”

       limits the court to awarding fees that were actually incurred.

¶ 21        Here, section 5(c) requires a trial court to award “reasonable attorneys’ fees” to a prevailing

       party, and it contains no additional qualifying language indicating that the fees must be “incurred”

       by a prevailing party to be recoverable. Thus, we agree with the plaintiffs that the trial court, by

       determining that fees were not recoverable because they were not “incurred,” improperly

       disregarded the plain language and meaning of the statute by reading into it a condition that the

       legislature did not express. Citizens Organizing Project, 189 Ill. 2d at 599.

¶ 22        Although the plain language of the statute is determinative here, further support for this

       interpretation of the statute is found in the fact that, when the Illinois Civil Rights Act was enacted

       in 2003, it was well established that the federal statute upon which it was patterned had been

       interpreted to allow an award for reasonable attorney fees where the prevailing plaintiff was

       represented pro bono and incurred no fees. The Illinois Civil Rights Act was patterned after Title

       VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d (2000)), which prohibits race and national

       origin discrimination in federally assisted programs. See Weiler v. Village of Oak Lawn, 86 F.

       Supp. 3d 874, 889 (N.D. Ill. 2015) (citing 93rd Ill. Gen. Assem., House Proceedings, Apr. 3, 2003,

       at 146 (statements of Representative Fritchey)). Federal law allows an award of reasonable

       attorney fees to prevailing parties in federal civil rights actions, including actions to enforce Title

       VI of the Civil Rights Act of 1964. 42 U.S.C. § 1988(b) (2012). And it was well established as of



                                                        -9-
       No. 1-19-0782

       2003 that section 1988 allowed an award of attorney fees when an attorney represented a client

       pro bono. See, e.g., Blanchard v. Bergeron, 489 U.S. 87, 94 (1989) (award of reasonable attorney

       fees under section 1988 is not barred by the fact that “there are lawyers or organizations that will

       take a plaintiff’s case without compensation”); Blum v. Stenson, 465 U.S. 886, 895 (1984) (courts

       must avoid decreasing fees under section 1988 because attorneys conducted litigation more as an

       act of pro bono publico than as an effort at securing a large monetary return); Johnson v. Lafayette

       Fire Fighters Ass’n Local 472, International Ass’n of Fire Fighters, AFL-CIO-CLC, 51 F.3d 726,

       732 (7th Cir. 1995) (“Plaintiffs are entitled to recover attorney’s fees as measured by the prevailing

       market rate, whether or not their representation was an act of charity from a non-profit legal

       assistance foundation.”); Witherspoon v. Sielaff, 507 F. Supp. 667, 669-70 (N.D. Ill. 1981)

       (rejecting argument that fees under section 1988 should be denied because plaintiff received

       pro bono representation by a large law firm). We find no indication that the General Assembly

       intended the fee-shifting provision of the Illinois Civil Rights Act to be interpreted differently from

       the established approach of federal courts on this question.

¶ 23        In reaching its conclusion that the “tendency” among courts was to disallow statutory attorney

       fees “in a case where no such fees are actually incurred,” the trial court relied primarily upon cases

       applying the rule that, where an attorney elects to act pro se in litigation to which a fee-shifting

       statute applies, that attorney may not recover fees because he or she does not incur fees. See Hamer

       v. Lentz, 132 Ill. 2d 49, 63 (1989). The supreme court has set forth detailed discussion of that rule,

       the policy behind it, and the case law applying it in both State ex rel. Schad, Diamond & Shedden,

       P.C. v. My Pillow, Inc., 2018 IL 122487, ¶¶ 24-27, and McCarthy v. Taylor, 2019 IL 123622,

       ¶¶ 21-27, and we need not do so again here.

¶ 24        Three principal rationales exist for the rule barring pro se attorneys from recovering fees, but



                                                       - 10 -
       No. 1-19-0782

       none of the rationales for that rule apply to warrant the denial of fees in the context of an attorney’s

       representation of a client pro bono. The first rationale is that, where the purpose of a fee-shifting

       statute is to remove a burden that might otherwise deter a potential litigant from pursuing

       legitimate litigation (and where fees are neither meant to serve as a reward to successful plaintiffs

       nor as a punishment against defendants), attorney fees present no barrier to the ability of a pro se

       attorney to pursue his or her case. State ex rel. Schad, 2018 IL 122487, ¶ 25 (citing Hamer, 132

       Ill. 2d at 62). We have previously recognized that in civil rights legislation, the purpose of fee

       shifting is to provide those whose civil rights have been violated with access to attorneys whose

       services they might otherwise be unable to afford and to provide incentives for attorneys to

       undertake representation in socially beneficial cases where the potential monetary recoveries are

       minimal. Mendez v. Town of Cicero, 2016 IL App (1st) 150791, ¶ 14; Becovic v. City of Chicago,

       296 Ill. App. 3d 236, 243 (1998).

¶ 25        While attorney fees might not present a barrier to an attorney acting pro se to pursue

       meritorious litigation, we do not think the same can be said of a litigant who receives pro bono

       representation or an attorney who provides it. An attorney acting pro se, by virtue of his or her

       legal training and license, has the ability to control how much attorney time is devoted to the case

       and the vigor with which it is pursued, without incurring fees. However, a litigant whose attorney

       is representing them for free without any prospect of recovering fees does not have this same

       control. If litigation becomes more complex or time-consuming than originally anticipated, the

       client is always somewhat at the mercy of the lawyer’s willingness to continue to invest time and

       resources in the case. Also, if a defendant faces no possibility of paying a prevailing plaintiff’s

       attorney fees, the defendant may decide to litigate those complex and time-consuming issues rather

       than making reasonable settlement decisions. These risks are somewhat mitigated by allowing for



                                                        - 11 -
       No. 1-19-0782

       statutory fee-shifting where a litigant is represented pro bono.

¶ 26        The second rationale for the rule is that fee-shifting statutes may advance the goal of avoiding

       unnecessary litigation by encouraging potential litigants to seek legal advice before filing suit, but

       the goal of encouraging the obtaining of objective legal advice is absent when attorneys (or any

       other litigants) represent themselves pro se. State ex rel. Schad, 2018 IL 122487, ¶ 26 (citing

       Hamer, 132 Ill. 2d at 62). That rationale has no applicability in this context, where this goal of fee-

       shifting was advanced in that the plaintiffs obtained attorney representation and had no need to act

       pro se.

¶ 27        The third rationale for the rule is that allowing attorneys to collect fees for representing

       themselves has the potential to engender “abusive fee generation practices,” and the supreme court

       has determined that the most effective way to deter this is to deny fees to attorneys representing

       themselves in litigation. State ex rel. Schad, 2018 IL 122487, ¶ 26 (citing Hamer, 132 Ill. 2d at 62-

       63). We perceive no similar concern that attorneys who represent clients pro se in civil rights

       litigation will engage in “abusive fee generation practices” if fee-shifting is allowed if they prevail.

¶ 28        The only case that the trial court relied upon that did not involve attorneys representing

       themselves in litigation was Label Printers v. Pflug, 246 Ill. App. 3d 435 (1993). That case

       involved section 11-110 of the Code of Civil Procedure, which allows a party to recover “damages”

       suffered by reason of the entry of a temporary restraining order or preliminary injunction that is

       dissolved by a court. Id. at 437-38 (citing 735 ILCS 5/11-110 (West 1992)). The defendant in that

       case sought to recover as compensatory damages the attorney fees paid in procuring the dissolution

       of a preliminary injunction entered against him, but those fees had been paid by a third party. Id.

       at 437. Relying on the principle that an individual may not recover as damages the value of services

       he has received without expense, obligation, or liability, the court held that the payment of the



                                                        - 12 -
       No. 1-19-0782

       defendant’s fees by a third party prevented him from recovering them as damages. Id. at 439 (citing

       Peterson v. Lou Bachrodt Chevrolet Co., 76 Ill. 2d 353, 362 (1979)). In multiple instances, the

       court was careful to distinguish that it was addressing a statute allowing the recovery of “damages,”

       not a statute allowing for the shifting of attorney fees. Id. at 439-40. It distinguished cases such as

       Winslow v. Kansas Board of State Fair Managers, 512 F. Supp. 576, 578 (D. Kan. 1981), in which

       fees were awarded under 42 U.S.C. § 1988 even though they had not first been incurred by the

       prevailing plaintiffs. Label Printers, 246 Ill. App. 3d at 439. It found such cases to be “inapposite

       because they deal with statutes which authorize the shifting of fees to the prevailing party,” as

       opposed to a statute authorizing “the awarding of damages for a wrongfully entered injunction.”

       Id. In this case, fees were sought under a fee-shifting statute that specifically authorized the award

       of reasonable attorney fees. The fees were not sought as “damages,” and thus Label Printers

       provides no support for the proposition that fees must be incurred before they are recoverable in

       this context.

¶ 29        As the discussion above indicates, we find that the case law relied upon by the trial court does

       not support its determination that any tendency exists among courts to disallow statutory attorney

       fees in cases where no such fees are actually incurred. Rather, the availability of statutory attorney

       fees in a given case is controlled by the language of the statute at issue. But the general rule is one

       that this court has set forth on several occasions: “ ‘Whether the attorney charges a fee or has an

       agreement that the organization that employs him will receive any awarded attorneys’ fees are not

       bases on which to deny or limit attorneys’ fees or expenses.’ ” Pitts v. Holt, 304 Ill. App. 3d 871,

       874 (1999) (quoting Fairley v. Patterson, 493 F.2d 598, 607 (5th Cir. 1974)); see also City of

       Chicago v. Illinois Commerce Comm’n, 187 Ill. App. 3d 468, 471 (1989); Brewington v.

       Department of Corrections, 161 Ill. App. 3d 54, 70 (1987); In re Marriage of Brockett, 130 Ill.



                                                       - 13 -
       No. 1-19-0782

       App. 3d 499, 500 (1984); Merchandise National Bank of Chicago v. Scanlon, 86 Ill. App. 3d 719,

       729 (1980). “ ‘[A]llowable fees and expenses may not be reduced because appellant’s attorney is

       employed or funded by a civil rights organization and/or tax exempt foundation or because the

       attorney does not exact a fee.’ ” Merchandise National Bank, 86 Ill. App. 3d at 728-29 (quoting

       Fairley, 493 F.2d at 606); see also City of Chicago, 187 Ill. App. 3d at 471.

¶ 30        This court has similarly recognized that it is “impermissible” for a court to limit or deny fees

       on the basis that the funds awarded would go to a particular not-for-profit foundation. City of

       Chicago, 187 Ill. App. 3d at 471 (citing Fairley, 493 F.2d at 606). Thus, the fact that Jenner &

       Block had stated its intent to donate any fees awarded for its services to the Baldwin Foundation

       was not a permissible basis upon which to deny attorney fees to either of them.

¶ 31        Finally, we reject the trial court’s rationale that the plaintiffs would receive a “windfall” if it

       awarded attorney fees that the individual plaintiffs did not incur. In a case where the plaintiffs have

       not personally incurred fees, an award of fees should properly go to plaintiffs’ counsel and would

       not then be considered a windfall to the individual plaintiffs. In re Marriage of Putzler, 2013 IL

       App (2d) 120551, ¶ 41; Hairston v. R& R Apartments, 510 F.2d 1090, 1093 (7th Cir. 1975); see

       also Palm, 2013 IL 110505, ¶ 55.

¶ 32        In conclusion, we reverse that portion of the trial court’s order ruling that the plaintiffs were

       not entitled to any award of attorney fees. Although the trial court made the alternative

       determination that, “[i]f there was to be any fee award here *** it should be reduced by 50% across

       the board, after giving effect to the other adjustments noted previously in this Memorandum

       Order,” it did not set forth any specific number of hours or dollar amount of fees provisionally

       allowed. Further, we cannot determine whether the trial court made any adjustments on page 5 of

       the order, which is missing from the record on appeal. Therefore, we remand this cause to the trial



                                                       - 14 -
       No. 1-19-0782

       court for the entry of an order on the exact amount of attorney fees allowed to plaintiffs’ counsel.

¶ 33                                          III. CONCLUSION

¶ 34        The trial court’s order that the plaintiffs were not entitled to any award of attorney fees is

       reversed. The cause is remanded for the entry of an order on the exact amount of attorney fees

       allowed to plaintiffs’ counsel.

¶ 35        Reversed and remanded.




                                                      - 15 -
No. 1-19-0782


                                 No. 1-19-0782


Cite as:                 Kirk v. Arnold, 2020 IL App (1st) 190782


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 09-CH-
                         3226; the Hon. Peter Flynn, Judge, presiding.



Attorneys                Robert R. Stauffer, Clifford W. Berlow, and Reanne Zheng, of
for                      Jenner & Block LLP, and Ghirlandi C. Guidetti, Rebecca K.
Appellant:               Glenberg, and John A. Knight, of Roger Baldwin Foundation of
                         ACLU, Inc., both of Chicago, for appellants.

                         Adam R. Vaught and Lari A. Dierks, of Hinshaw & Culbertson
                         LLP, of Chicago, for amicus curiae Chicago Bar Foundation.

                         Matthew Carter and Gregory A. McConnell, of Winston &
                         Strawn, LLP, of Chicago, for amicus curiae Association of
                         Pro Bono Counsel.



Attorneys                Kwame Raoul, Attorney General, of Chicago (Jane Elinor Notz,
for                      Solicitor General, and Paul Racette, Assistant Attorney General,
Appellee:                of counsel), for appellee.




                                      - 16 -